 Case 20-03190-sgj Doc 32 Filed 12/28/20            Entered 12/28/20 08:17:58         Page 1 of 11



D. Michael Lynn
State Bar I.D. No. 12736500
John Y. Bonds, III
State Bar I.D. No. 02589100
John T. Wilson, IV
State Bar I.D. No. 24033344
Bryan C. Assink
State Bar I.D. No. 24089009
BONDS ELLIS EPPICH SCHAFER JONES LLP
420 Throckmorton Street, Suite 1000
Fort Worth, Texas 76102
(817) 405-6900 telephone
(817) 405-6902 facsimile

ATTORNEYS FOR DEFENDANT JAMES DONDERO

                     IN THE UNITED STATES BANKRUPTCY COURT
                       FOR THE NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

In re:                            §                                   Case No. 19-34054
                                  §
HIGHLAND CAPITAL MANAGEMENT, L.P. §                                   Chapter 11
                                  §
    Debtor.                       §

                                   §
HIGHLAND CAPITAL MANAGEMENT, L.P., §
                                   §
    Plaintiff.                     §
                                   §
v.                                 §
                                   §                                   Adversary No. 20-03190
JAMES D. DONDERO,                  §
                                   §
    Defendant.                     §

                       JAMES DONDERO’S EMERGENCY MOTION
                         FOR ENTRY OF A PROTECTIVE ORDER

         James D. Dondero (“Defendant”), the defendant in the above-captioned adversary

proceeding, hereby files this Emergency Motion for Entry of a Protective Order (the “Motion”),

pursuant to Federal Rules of Civil Procedure (the “Federal Rules”) 26(b), 26(c), 26(d), 30(b), and 34,

made applicable herein pursuant to Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”)

7026, 7030, and 7034, for the entry of a protective order protecting Defendant from complying with


JAMES DONDERO’S EMERGENCY MOTION FOR ENTRY OF A PROTECTIVE ORDER                               PAGE 1
 Case 20-03190-sgj Doc 32 Filed 12/28/20            Entered 12/28/20 08:17:58         Page 2 of 11




Plaintiff’s improper discovery requests served on the eve of the four-day Christmas holiday weekend.

In support thereof, Defendant respectfully represents as follows:

                                       I.    BACKGROUND

       1.      On October 16, 2019 (the “Petition Date”), Highland Capital Management, L.P.

(the “Debtor”) filed a voluntary petition for relief under chapter 11 of title 11 of the United States

Code (the “Bankruptcy Code”) in the U.S. Bankruptcy Court for the District of Delaware, Case

No. 19-12239 (CSS) (the “Delaware Court”).

       2.      On October 29, 2019, the Official Committee of Unsecured Creditors (the

“Committee”) was appointed by the U.S. trustee in Delaware.

       3.      On December 4, 2019, the Delaware Court entered an order transferring venue of

the Debtor’s Bankruptcy Case to this Court [Docket No. 186].

       4.      On December 27, 2019, the Debtor filed that certain Motion of the Debtor for

Approval of Settlement with the Official Committee of Unsecured Creditors Regarding

Governance of the Debtor and Procedures for Operations in the Ordinary Course [Docket No.

281] (the “Settlement Motion”). This Court approved the Settlement Motion on January 9, 2020

[Docket No. 339] (the “Settlement Order”).

       5.      In connection with the Settlement Order, an independent board of directors was

appointed on January 9, 2020, for the Debtor’s general partner, Strand Advisors, Inc. (the

“Board”). The members of the Board are James P. Seery, Jr., John S. Dubel, and Russell F. Nelms.

Mr. Seery was later retained as the Debtor’s Chief Executive Officer.

       6.      On December 7, 2020, the Debtor commenced this adversary proceeding by filing

Plaintiff Highland Capital Management, L.P.’s Verified Original Complaint for Injunctive Relief

[Adv. Dkt. 1] (the “Complaint”).

       7.      Also on December 7, 2020, the Debtor filed Plaintiff Highland Capital


JAMES DONDERO’S EMERGENCY MOTION FOR ENTRY OF A PROTECTIVE ORDER                               PAGE 2
Case 20-03190-sgj Doc 32 Filed 12/28/20           Entered 12/28/20 08:17:58      Page 3 of 11




Management, L.P.’s Emergency Motion for a Temporary Restraining Order and Preliminary

Injunction Against Mr. James Dondero [Adv. Dkt. 2] (the “TRO Motion”).

        8.     On December 10, 2020, this Court conducted a hearing and granted the TRO

Motion. Later that day, the Court entered the Order Granting Debtor’s Motion for a Temporary

Restraining Order Against James Dondero [Adv. Dkt. 10] (the “TRO”).

        9.     On December 11, 2020, this Court entered the Order Regarding Adversary

Proceedings Trial Setting and Alternative Scheduling Order [Adv. Dkt. 18] (the “Scheduling

Order”).

        10.    On December 11, 2020, the Court issued the summons of the Complaint.

Defendant’s deadline to file his answer or other response to the Complaint is Monday, January 11,

2021.

        11.    On December 11, 2020, the Court set the hearing on Debtor’s motion for a

preliminary injunction for January 4, 2021 at 1:30 p.m.

        12.    On December 16, 2020, the Defendant filed his Emergency Motion to Modify the

TRO, through which the Defendant was seeking to have the Court modify the terms of the TRO

so that Defendant could speak with the Board directly to further advocate for his Pot Plan that

would, if adopted, see the Debtor continue to operate as a going concern.

        13.    The motion was thereafter set by the Court for hearing on January 4, 2021 at 1:30

p.m. Because of the scheduled hearing date, the Defendant believed that the motion was rendered

moot and he therefore withdrew the motion on December 23, 2020.

        14.    At approximately 10:30 p.m. on December 23, 2020, the Debtor served Defendant

with (i) Debtor’s First Request for the Production of Documents Directed to James Dondero (the

“Document Requests”), which requests that Defendant produce documents responsive to the




JAMES DONDERO’S EMERGENCY MOTION FOR ENTRY OF A PROTECTIVE ORDER                          PAGE 3
Case 20-03190-sgj Doc 32 Filed 12/28/20            Entered 12/28/20 08:17:58        Page 4 of 11




requests on or before December 28, 2020 by 5:00 p.m.; and (ii) a Notice of Deposition that purports

to schedule a deposition of Defendant for December 30, 2020 at 9:30 a.m. (collectively, the

“Discovery Requests”). A true and correct copy of the Discovery Requests is attached hereto as

“Exhibit A.”

       15.     On December 24, 2020, the Debtor filed a Notice of Deposition of James Dondero

[Adv. Dkt. 30] and a Notice of Deposition of Andrew Clubok [Adv. Dkt. 31].

       16.     Through the Discovery Requests, the Debtor seeks to, among other things, obtain

confidential and privileged documents and communications exchanged between Defendant and

certain of the Debtor’s creditors and their attorneys concerning the Defendant’s advocacy for his

Pot Plan and the parties’ confidential and privileged settlement negotiations and mediation

discussions. Specifically, the Document Requests seek all communications between Defendant

and Andrew Clubok, UBS’s attorney, from August 1, 2020 to present, a subject and time period

which (i) are far outside the scope the Complaint; (ii) involve the confidential mediation and

mediation discussions that commenced in August and have been ongoing since that time; and (iii)

involve confidential and privileged settlement communications made between parties pursuant to

Rule 408.

                 II.   RELIEF REQUESTED AND BASIS FOR RELIEF

       17.     For the reasons set forth below, Defendant respectfully requests that the Court enter

a protective order as to the Debtor’s Discovery Requests. First, the discovery sought by the Debtor

is not authorized by, and does not comply with, the Federal and Bankruptcy Rules. Second, the

requests do not provide Defendant with sufficient time to comply considering less than one

business days’ notice was provided and the requests were sent immediately before the Christmas

holiday weekend at 10:30 p.m. on December 23rd. Third, the information sought by the Debtor is




JAMES DONDERO’S EMERGENCY MOTION FOR ENTRY OF A PROTECTIVE ORDER                             PAGE 4
    Case 20-03190-sgj Doc 32 Filed 12/28/20                     Entered 12/28/20 08:17:58                Page 5 of 11




confidential and/or privileged under Rule 408, the Court’s mediation order, and the attorney-client

privilege and, even if discoverable, is unduly burdensome, harassing, overbroad, and largely

irrelevant and unlikely to lead to admissible evidence. For these reasons, the Court should enter a

protective order.

         A. The Discovery Sought by the Debtor is Not Authorized by, and Does Not Comply
            with, the Bankruptcy or Federal Rules

         18.       First, the Court should enter a protective order because the Debtor’s discovery is

not authorized under the applicable rules. In adversary proceedings such as this, no discovery may

be taken until the Rule 26(f) conference has occurred. While certain exceptions to this general rule

exist, none apply in this case. The Rule 26(f) conference has not yet occurred and for this reason

the Discovery Requests violate Rules 26, 30, and 34 and a protective order should be entered.

         19.       Rule 26(d), as incorporated into this adversary proceeding through Bankruptcy

Rule 7026, provides that “[a] party may not seek discovery from any source before the parties have

conferred as required by Rule 26(f), except in a proceeding exempted from initial disclosure

under Rule 26(a)(1)(B) 1, or when authorized by these rules, by stipulation, or by court order.” Fed.

R. Civ. P. 26(d).

         20.       Rule 30, as incorporated into this adversary proceeding through Bankruptcy Rule

7030, provides that a deposition may not be taken prior to the time specified in Rule 26(d) without

first obtaining leave of Court, unless the parties have stipulated to the deposition. 2


1
  The proceedings exempt from the initial disclosure requirement are “(i) an action for review on an administrative
record; (ii) a forfeiture action in rem arising from a federal statute; (iii) a petition for habeas corpus or any other
proceeding to challenge a criminal conviction or sentence; (iv) an action brought without an attorney by a person in
the custody of the United States, a state, or a state subdivision; (v) an action to enforce or quash an administrative
summons or subpoena; (vi) an action by the United States to recover benefit payments; (vii) an action by the United
States to collect on a student loan guaranteed by the United States; (viii) a proceeding ancillary to a proceeding in
another court; and (ix) an action to enforce an arbitration award.” Fed. R. Civ. P. 26(a)(1)(B).
2
 Fed. R. Civ. P. 30(a)(2)(A)(iii) (“A party must obtain leave of court, and the court must grant leave to the extent
consistent with Rule 26(b)(1) and (2) . . . if the parties have not stipulated to the deposition and . . . the party seeks to


JAMES DONDERO’S EMERGENCY MOTION FOR ENTRY OF A PROTECTIVE ORDER                                                     PAGE 5
 Case 20-03190-sgj Doc 32 Filed 12/28/20                     Entered 12/28/20 08:17:58               Page 6 of 11




         21.      Rule 34(b)(2) provides that a party has 30 days in which to respond to a request for

production of documents made under that rule. Fed. R. Civ. P. 34(b)(2) (“The party to whom the

request is directed must respond in writing within 30 days after being served or — if the request

was delivered under Rule 26(d)(2) — within 30 days after the parties’ first Rule 26(f) conference.

A shorter or longer time may be stipulated to under Rule 29 or be ordered by the court.”).

         22.      In this case, the Debtor’s discovery violates Rules 26, 30, and 34 because the parties

(i) have not yet conducted the Rule 26(f) conference; (ii) have not stipulated to the discovery; and

(iii) have not otherwise agreed to expedited discovery. The Debtor’s document requests are

particularly improper and prejudicial given that they were served at 10:30 p.m. on December 23

and purport to allow the Defendant less than one business day in which to respond, instead of the

thirty (30) day period required under Rule 34.

         23.      The Debtor’s lack of compliance with the Rules and this Court’s Scheduling Order

is more striking given the Debtor’s lack of diligence in seeking discovery in connection with the

January 4th hearing. The hearing has been set for weeks, and yet the Debtor did not seek or request

any discovery until the start of the four-day holiday weekend—and demanded a response by the

following Monday. By way of another example, and again despite having weeks to do so, the

Debtor did not move the Court for entry of a scheduling order that would allow discovery to be

taken outside the standards governed by the Federal and Bankruptcy Rules. Nor has the Debtor

sought or obtained leave to proceed with expedited discovery in this case. The Scheduling Order

entered in this case more than two weeks ago does not authorize expedited discovery or allow any

party to take discovery before the Rule 26(f) conference has occurred.



take the deposition before the time specified in Rule 26(d), unless the party certifies in the notice, with supporting
facts, that the deponent is expected to leave the United States and be unavailable for examination in this country after
that time”)


JAMES DONDERO’S EMERGENCY MOTION FOR ENTRY OF A PROTECTIVE ORDER                                                PAGE 6
 Case 20-03190-sgj Doc 32 Filed 12/28/20           Entered 12/28/20 08:17:58         Page 7 of 11




       24.     Here, the Rule 26(f) conference has not yet taken place, and the deadline for the

parties to conduct the conference is still approximately 2 weeks away. The Defendant should not

be prejudiced by the Debtor’s failure to timely develop a discovery plan tailored to its own

proceeding. If the Debtor believed early discovery to be necessary, it could have petitioned the

Court or conferred with undersigned counsel to make reasonable arrangements. The Debtor did

neither. The discovery sought by the Debtor is not yet authorized under Rules 26, 30, and 34 and

the Court should enter a protective order.

       B. The Discovery Sought is Confidential and/or Privileged and the Discovery
          Requests are Unduly Burdensome, Harassing, Overbroad, and Largely Irrelevant

       25.     Alternatively, the Court should enter a protective order because (i) the Debtor’s

discovery seeks to obtain documents and communications that are confidential and privileged

pursuant to Rule 408, this Court’s mediation order, and under the attorney-client privilege; and (ii)

the Discovery Requests are unduly burdensome, overbroad, harassing, and largely irrelevant and

unlikely to lead to admissible evidence.

       26.     First, the Court should enter a protective order because the sought-after discovery

largely seeks confidential and privileged documents and communication. For example, the

Document Requests seek all communications between Defendant and Andrew Clubok, UBS’s

attorney, from August 1, 2020 to present, a subject and time period which (i) are far outside the

scope the Complaint; (ii) involve the confidential mediation and mediation discussions that

commenced in August and have been ongoing since that time; and (iii) involve confidential and

privileged settlement communications made between parties pursuant to Rule 408.

       27.     The Court’s Order Directing Mediation [Docket No. 912] provides that “any

statements or representations made by the Mediators, any Party, or any client representative (or

attorney or agent of a client representative), agent, or attorney of a Party during the course of the



JAMES DONDERO’S EMERGENCY MOTION FOR ENTRY OF A PROTECTIVE ORDER                              PAGE 7
    Case 20-03190-sgj Doc 32 Filed 12/28/20               Entered 12/28/20 08:17:58              Page 8 of 11




Mediation, are confidential and privileged.”

         28.     Here, any documents and communications made or exchanged between the

Defendant and Clubok and/or UBS are confidential and/or privileged pursuant to Rule 408 and/or

this Court’s mediation order because they involve settlement discussions and negotiations

concerning the parties’ claims and rights in this bankruptcy case. As the Court is aware, both UBS

and Defendant were parties to the August mediation. The communications made between these

parties were made concerning their respective rights and claims in the bankruptcy case and/or the

mediation and therefore are confidential under Rule 408 and/or the Court’s mediation order.

         29.     The discovery sought by the Debtor concerning MultiStrat is likewise improper.

There is a contested matter pending in the main bankruptcy case concerning the proof of claim of

The Dugaboy Investment Trust related to MultiStrat and the Debtor’s sale of assets held by

MultiStrat. Because Defendant is beneficiary of Dugaboy, it would be inappropriate for the Debtor

to conduct discovery on that subject in this case as there is already a pending proceeding through

which discovery should be taken. Further, the MultiStrat transactions occurred much earlier than

anything alleged in the Complaint—May 2020—and therefore the subject is not relevant to the

claims in this case. The Debtor has stated that Dugaboy’s pursuit of the MultiStrat proof of claim

was part of the impetus for its request that Defendant resign as portfolio manager. 3

         30.     Finally, the Court should enter a protective order because the discovery is unduly

burdensome, harassing, overbroad, and largely irrelevant.

         31.     The Debtor’s discovery was specifically designed to harass the Defendant and to

cause him to incur an undue burden and expense in responding to discovery over the Christmas


3
  See Debtor’s Amended Memorandum of Law, Adv. Dkt. 7 (“In addition, the Dugaboy Investment Trust – Mr.
Dondero’s family trust – continued to press its proof of claim alleging that the Debtor, and by extension the Board
and Mr. Seery, had mismanaged Highland Multi Strategy Credit Fund, L.P. (“MSCF”) with respect to the sale of
MSCF’s assets in May of 2020.”)


JAMES DONDERO’S EMERGENCY MOTION FOR ENTRY OF A PROTECTIVE ORDER                                           PAGE 8
 Case 20-03190-sgj Doc 32 Filed 12/28/20             Entered 12/28/20 08:17:58         Page 9 of 11




holiday weekend. In doing so, the Debtor has propounded discovery that is (i) not authorized by

the Rules; (ii) does not allow sufficient time to comply and/or (iii) explicitly violates the provisions

of the Federal and Bankruptcy Rules.

        32.     Second, the discovery is overbroad and largely irrelevant. The requests for

communications and documents exchanged between the Defendant and Clubok and/or UBS, for

example, do not have any direct bearing on this proceeding and seek confidential and/or privileged

information for a large time period that is unrelated to any of the allegations in the Complaint. The

request concerning MultiStrat, while narrower in time, is likewise overbroad and irrelevant to this

proceeding.

        33.     Finally, it is unclear whether discovery is even necessary for the Debtor’s request

for a preliminary injunction. Even assuming that Defendant’s testimony might be relevant or

necessary, there is no legitimate reason why the testimony of Andrew Clubok—an attorney for a

significant creditor in this case—is necessary for a hearing on a preliminary injunction, especially

on two business days’ notice.

        34.     Accordingly, even if the discovery propounded by the Debtor is authorized under

the Rules, the Court should enter a protective order because the requests do not allow sufficient

time to comply, seek confidential and/or privileged information, and impose an undue burden, are

overbroad, and largely irrelevant.

                                          CONCLUSION

        For the foregoing reasons, Defendant respectfully requests that the Court (i) enter an order

granting this Motion, (ii) enter a protective order preventing the Defendant’s deposition from going

forward as scheduled, (iii) enter a protective order protecting Defendant from responding to the

Debtor’s Document Requests, (iv) enter a protective order protecting the Defendant’s confidential



JAMES DONDERO’S EMERGENCY MOTION FOR ENTRY OF A PROTECTIVE ORDER                                 PAGE 9
Case 20-03190-sgj Doc 32 Filed 12/28/20              Entered 12/28/20 08:17:58         Page 10 of 11




and privileged documents and communications from disclosure pursuant to Rule 408, this Court’s

mediation order, and the attorney-client privilege; and (v) provide Defendant such other and

further relief to which he may be justly entitled.

Dated: December 28, 2020                        Respectfully submitted,

                                                /s/ Bryan C. Assink
                                                D. Michael Lynn
                                                State Bar I.D. No. 12736500
                                                John Y. Bonds, III
                                                State Bar I.D. No. 02589100
                                                John T. Wilson, IV
                                                State Bar I.D. No. 24033344
                                                Bryan C. Assink
                                                State Bar I.D. No. 24089009
                                                BONDS ELLIS EPPICH SCHAFER JONES LLP
                                                420 Throckmorton Street, Suite 1000
                                                Fort Worth, Texas 76102
                                                (817) 405-6900 telephone
                                                (817) 405-6902 facsimile
                                                Email: michael.lynn@bondsellis.com
                                                Email: john@bondsellis.com
                                                Email: john.wilson@bondsellis.com
                                                Email: bryan.assink@bondsellis.com

                                                ATTORNEYS FOR DEFENDANT JAMES DONDERO


                               CERTIFICATE OF CONFERENCE

        I, the undersigned, hereby certify that, on December 27, 2020, I conferred with counsel for
Plaintiff in an attempt to resolve the relief requested by this Motion. As of this filing of this Motion,
however, the dispute has not been resolved. The Motion is therefore presented to the Court for its
consideration.
                                                         /s/ Bryan C. Assink
                                                         Bryan C. Assink




JAMES DONDERO’S EMERGENCY MOTION FOR ENTRY OF A PROTECTIVE ORDER                                 PAGE 10
Case 20-03190-sgj Doc 32 Filed 12/28/20          Entered 12/28/20 08:17:58       Page 11 of 11




                               CERTIFICATE OF SERVICE

        I, the undersigned, hereby certify that, on December 28, 2020, a true and correct copy of
the foregoing document was served via the Court’s CM/ECF system on counsel for the Plaintiff
and on all other parties requesting or consenting to such service in this case.

                                                    /s/ Bryan C. Assink
                                                    Bryan C. Assink




JAMES DONDERO’S EMERGENCY MOTION FOR ENTRY OF A PROTECTIVE ORDER                         PAGE 11
